Case 4:19-cv-00603-SDJ-CAN Document 42 Filed 05/05/20 Page 1 of 1 PageID #: 153




                             United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  THERESA A. SPANN                                 §
                                                   §   Civil Action No. 4:19-CV-603
  v.                                               §   (Judge Jordan/Judge Nowak)
                                                   §
  FRISCO INDEPENDENT SCHOOL                        §
  DISTRICT                                         §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On April 14, 2020, the report of the Magistrate Judge (Dkt. #41) was entered, containing proposed

 findings of fact and recommendations that Defendant Frisco Independent School District’s Motion

 to Dismiss (Dkt. #38) be granted and this case be dismissed without prejudice.
     .
        Having received the report of the United States Magistrate Judge, and no objections thereto

 having been timely filed, the Court is of the opinion that the findings and conclusions of the

 Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

 conclusions of the Court.

        It is, therefore, ORDERED that Defendant Frisco Independent School District’s Motion

 to Dismiss (Dkt. #38) is GRANTED, and Plaintiff Theresa Spann’s claims are DISMISSED

 WITHOUT PREJUDICE.

        So ORDERED and SIGNED this 5th day of May, 2020.




                                                         ____________________________________
                                                         SEAN D. JORDAN
                                                         UNITED STATES DISTRICT JUDGE
